COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00088-CV


IN THE INTEREST OF D.J. AND
D.J., CHILDREN

                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-103126-16

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant D.E.J. (Father) appeals the trial court’s order terminating his

parental rights to his children, D.J. and D.J. After a bench trial in which Father

was represented by counsel, the trial court found that he had knowingly placed or

allowed the children to remain in conditions or surroundings that endangered

their physical or emotional well-being, had engaged in conduct or knowingly

placed the children with persons who engaged in conduct that endangered their

physical or emotional well-being, and had constructively abandoned the children.
      1
       See Tex. R. App. P. 47.4.
See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (N) (West Supp. 2016). The

trial court also found that termination of Father’s parental rights was in the

children’s best interest. See id. § 161.001(b)(2).

         Father’s appointed appellate counsel has filed a brief under Anders v.

California in which counsel avers that Father’s appeal is frivolous and without

merit. See 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see also In re

K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no pet.) (holding that

Anders procedures apply in parental termination cases). The brief meets the

requirements of Anders by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds to be advanced on appeal.

Counsel also sent Father a letter that informed him of several matters, including

his right to file a response to the Anders brief. Although given the opportunity,

Father has not responded to counsel’s Anders brief. The State has not filed a

brief.

         As the reviewing court, we must independently examine the record to

decide whether the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—

El Paso 2009, no pet.). Having carefully reviewed the record and the Anders

brief, we agree that the appeal is frivolous. We find nothing in the record that

might arguably support Father’s appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005).       Therefore, we affirm the trial court’s order

terminating the parent-child relationship between Father and the children. But

                                         2
we deny counsel’s motion to withdraw because he does not show “good cause”

separate and apart from his accurate determination that there are no arguable

grounds for appeal. See In re P.M., No. 15-0171, 2016 WL 1274748, at *3 (Tex.

Apr. 1, 2016) (holding that the right to counsel under family code section

107.013(a)(1) extends to proceedings in the supreme court and that in the

absence of additional grounds for withdrawal, an Anders motion to withdraw

brought in the court of appeals may be premature); In re C.J., 501 S.W.3d 254,

255 (Tex. App.—Fort Worth 2016, pets. denied).




                                                 /s/ Bill Meier
                                                 BILL MEIER
                                                 JUSTICE

PANEL: MEIER, SUDDERTH, and KERR, JJ.

DELIVERED: August 3, 2017




                                      3